DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lance Wimmer 6/19/21.
Claims 1 and 11 are amended.
The application has been amended as follows: 
1. (Currently Amended) A system comprising:
	one or more processors; and
	one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform:
	transmitting instructions to initiate a playback of a media file on an electronic device;
	receiving, from a user, an instruction to enter a navigation mode;
	in response to receiving the instruction to enter the navigation mode[[,]] : 
receiving a navigational input comprising a movement; and
, wherein the common time (T) comprises a first value when a length of the movement is at or below a first distance and comprises a second value greater than the first value when the length of the movement is greater than the first distance;
	receiving, from the user, an input indicating a request to view a first portion of the media file represented by a first thumbnail of the two or more thumbnails; and 
	transmitting instructions to resume the playback of the media file on the electronic device at the first portion of the media file represented by the first thumbnail of the two or more thumbnails.

11. (Currently Amended) A method implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer-readable media, the method comprising:
	transmitting instructions to initiate a playback of a media file on an electronic device;
	receiving, from a user, an instruction to enter a navigation mode;
	in response to receiving the instruction to enter the navigation mode[[,]] : 
receiving a navigational input comprising a movement; and
	transmitting instructions to simultaneously display two or more thumbnails of a set of multiple thumbnails on a display, wherein each respective thumbnail of the set of , wherein the common time (T) comprises a first value when a length of the movement is at or below a first distance and comprises a second value greater than the first value when the length of the movement is greater than the first distance;
	receiving, from the user, an input indicating a request to view a first portion of the media file represented by a first thumbnail of the two or more thumbnails; and
	transmitting instructions to resume the playback of the media file on the electronic device at the first portion of the media file represented by the first thumbnail of the two or more thumbnails.
	Allowable Subject Matter
Claims 1-20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171